Citation Nr: 0121604	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-04 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating greater than 30 percent for 
restrictive lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
November 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim for an increased 
evaluation for restrictive lung disease, currently evaluated 
30 percent.  The veteran subsequently perfected this appeal.  
A hearing before the undersigned was held at the RO in June 
2001.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 (West Supp. 
2001).  Consequently, the VA is obligated to assist the 
veteran in the development of his claim, unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001).  In addition to eliminating the 
well-groundedness requirement, the statute also amplified the 
duty to assist and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran contends that the current 30 percent evaluation 
assigned for restrictive lung disease does not adequately 
reflect the severity of his disability.  At the June 2001 
hearing, the veteran indicated that he receives treatment for 
his lung disability at VAMC-Cincinnati and VAMC-Chillicothe.  
Medical records from VAMC-Cincinnati for the period December 
1999 to February 2000 are contained in the claims folder.  
The veteran, however, testified that he has received VA 
treatment, including pulmonary function tests (PFT's) since 
February 2000 and the Board notes that these records have not 
been obtained.

Additionally, the veteran has not had a VA examination in 
connection with his claim since October 1998.  That 
examination report did not include findings of Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)).  The veteran testified that he had 
pneumonia in February 2001 and subsequently came down with 
bronchitis.  According to the veteran, he is not able to do 
anything at this point.  Consequently, the Board is of the 
opinion that a more current examination with all appropriate 
diagnostic testing is needed. 

Accordingly, this case is remanded for the following:

1. The RO should request inpatient and 
outpatient treatment records for the 
period beginning February 2000 to the 
present from VAMC-Cincinnati and VAMC-
Chillicothe.  Any records obtained 
should be associated with the claims 
file.

2. Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the current severity of his 
restrictive lung disease.  The RO 
should notify the veteran of the 
consequences of failing to report for 
the examination.  The claims folder 
must be reviewed in conjunction with 
the examination.  The RO should 
specifically request that PFT's and 
DLCO (SB) be performed in connection 
with the examination.  All findings, 
and the reasons and bases therefore, 
should be set forth in a clear and 
logical manner on the examination 
report and any test results should be 
attached thereto.

3. The RO should review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107 (West Supp. 2001), are fully 
complied with and satisfied.

4. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether an increased evaluation 
for restrictive lung disease is 
warranted.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2000).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


